DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on June 23, 2020. It is noted, however, that applicant has not filed a certified copy of the IT102020000015079 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Proctor et al. (U.S Pre-Grant Publication 20040086377) hereinafter Proctor in view of Ortiz et al. (U.S Pre-Grant Publication 20180334965) hereinafter Ortiz.
Regarding claim 1, Proctor discloses:
A turbine engine {[0001]},
a cavity at least partially defined between an outer casing and a rotor within the turbine engine {Figure 2 cavity (46) is defined between casing (36) and outer rotor (38)}
seals {Figure 2 (50)/(56)}.
Proctor is silent regarding: 
A method of operating a turbine engine, the method comprising:
determining a change in sealing status within a cavity at least partially defined between an outer casing and a rotor within the turbine engine; and
increasing a supply of cooling air to the cavity based on the determined change in sealing status.
Ortiz pertains to gas turbine cooling systems.  Ortiz teaches:
A method of operating a turbine engine {[0001]}, the method comprising:
determining a change in sealing status within a cavity at least partially defined between an outer casing and a rotor within the turbine engine {Figure 5 (88) is a sensor, senses pressure which would determine a change in sealing status, [0040]}; and
increasing a supply of cooling air to the cavity based on the determined change in sealing status {[0038], [0040] calculates backflow margin to control bleed system; [0041] anomalous pressure reading is treated by using highest pressure bleed port which results in increasing a supply; [0043]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor/control system as taught by Ortiz and applied it to the cavity of Proctor.  One of ordinary skill in the art would be motivated to do so to ensure proper backflow margin and functioning of the system during errors or anomalies {Ortiz [0040]-[0042]}.  The combination of Proctor and Ortiz additionally based on the following teaches determining a change in seal status {Ortiz [0040]-[0041] sensors (82)/(88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56); sensing pressure would determine a change in sealing status}.
Regarding claim 2, the combination of Proctor and Ortiz further teaches comprising forming a purge flow exiting the cavity via a purge path fluidly coupled to the cavity {Proctor Figure 2 (B) and (C), [0034]}.
Regarding claim 3, the combination of Proctor and Ortiz further teaches comprising mixing the purge flow with combustion air flowing through the turbine engine {Proctor Figure 2 (B) and (C), [0034]}.
Regarding claim 4, the combination of Proctor and Ortiz further teaches transmitting, via a first sensor, a first signal to a controller indicative of a first environmental parameter within the cavity {Ortiz Figure 5 sensor (88) transmits to controller (78), [0040]}
Regarding claim 5, the combination of Proctor and Ortiz further teaches wherein the first environmental parameter comprises one of temperature or pressure {Ortiz [0009], [0040]}
Regarding claim 6, the combination of Proctor and Ortiz further teaches comparing, via the controller, the first signal with a threshold value indicative of a nominal sealing status {Ortiz [0040] backflow margin at selected threshold is indicative of nominal sealing status}.
Regarding claim 7, the combination of Proctor and Ortiz further teaches operating, via the controller, a valve fluidly coupled to the cavity to control the supply of the cooling air based on the comparing {Ortiz [0038], [0040], (78) controls valve (74)}.
Regarding claim 8, the combination of Proctor and Ortiz further teaches comprising transmitting, via a second sensor, a second signal to the controller indicative of a second environmental parameter within one of the cavity or a main flow path through the turbine engine {Ortiz Figure 5 (82) is safety sensor may be temperature of pressure in main flow path, [0040]; [0009]}}.
Regarding claim 9, the combination of Proctor and Ortiz further teaches wherein the determining the change in sealing status further comprises determining the change in sealing status based on the first environmental parameter {Ortiz [0040] sensor (88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56)}.
Regarding claim 10, the combination of Proctor and Ortiz further teaches  operating, via the controller, a valve fluidly coupled to the cavity to increase the supply of cooling air {Ortiz [0038] (78) operates (74) which can increase supply of cooling bleed air}.   
Regarding claim 11, the combination of Proctor and Ortiz further teaches comprising:
sensing a first environmental parameter within the cavity at a first location {Ortiz Figure 5 (88)},
sensing a second environmental parameter within the cavity at a second location {Ortiz [0009]-[0010] and [0041]},
and sensing a third environmental parameter within a main flow path through the turbine engine {Ortiz Figure 5 (82), [0040], [0009]},
wherein the determining the change in sealing status further comprises determining the change in sealing status based on at least one of the first environmental parameter, the second environmental parameter, or the third environmental parameter {Ortiz [0040]-[0041] sensors (82)/(88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56); sensing pressure would determine a change in sealing status}. 
Regarding claim 12, Proctor discloses:
A turbine engine {[0001]},
a cavity at least partially defined between an outer casing and a rotor within the turbine engine {Figure 2 cavity (46) is defined between casing (36) and outer rotor (38)}
seals {Figure 2 (50)/(56)}.
Proctor is silent regarding: 
A method of operating a turbine engine, the method comprising:
sensing a first environmental parameter within a cavity in the turbine engine;
determining a change in sealing status in the cavity based at least on the first environmental parameter; 
determining a needed supply of cooling air to the cavity based on the determined change in sealing status,
and operating a valve fluidly coupled to the cavity to provide the needed supply of cooling air.
Ortiz pertains to gas turbine cooling systems.  Ortiz teaches:
A method of operating a turbine engine {[0001]}, the method comprising:
determining a change in sealing status in the cavity based at least on the first environmental parameter {Figure 5 (88) is a sensor, senses pressure which would determine a change in sealing status, [0040]};
determining a needed supply of cooling air to the cavity based on the determined change in sealing status {[0040] calculates backflow margin to control bleed system which determines needed supply, [0043]}; and
and operating a valve fluidly coupled to the cavity to provide the needed supply of cooling air {[0038], [0040], (78) controls valve (74)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor/control system as taught by Ortiz and applied it to the cavity of Proctor.  One of ordinary skill in the art would be motivated to do so to ensure proper backflow margin and functioning of the system during errors or anomalies {Ortiz [0040]-[0042]}.  The combination of Proctor and Ortiz additionally based on the following teaches determining a change in seal status {Ortiz [0040]-[0041] sensors (82)/(88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56); sensing pressure would determine a change in sealing status}.
Regarding claim 13, the combination of Proctor and Ortiz further teaches comprising sensing, via a second sensor located in the cavity, a second environmental parameter within the cavity {Ortiz [0009]-[0010] and [0041]}.      
Regarding claim 14, the combination of Proctor and Ortiz further teaches  further comprising sensing, via a third sensor, a third environmental parameter within a main flow path of the turbine engine {Ortiz Figure 5 (82), [0040], [0009]}.      
Regarding claim 15, the combination of Proctor and Ortiz further teaches wherein the determining the change in sealing status further comprises determining the change in sealing status based on at least one of the first environmental parameter, the second environmental parameter, or the third environmental parameter {Ortiz [0040]-[0041] sensors (82)/(88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56); sensing pressure would determine a change in sealing status}.
Regarding claim 16, the combination of Proctor and Ortiz further teaches wherein at least one of the first environmental parameter, the second environmental parameter, or the third environmental parameter comprises an air temperature {Ortiz [0009], [0042]}.    
Regarding claim 17, Proctor discloses:
 A turbine engine {[0001]}, comprising:
an outer casing having a casing surface bounding an interior {Figure 2 interior surface of (36)};
a first rotor located within the outer casing and having a rotor surface spaced from the casing surface {Figure 2 (38) has rotor surface spaced from (36)};
at least one seal extending between the casing surface and the rotor surface {Figure 2 (50)/(56)};
a cavity at least partially defined between the rotor surface, the casing surface, and the at least one seal {Figure 2 (46)};
an inlet passage fluidly coupled to the cavity {Figure 2 (64)};
Proctor is silent regarding:
a controllable valve located within the inlet passage;
at least one sensor located within the cavity and configured to provide a signal indicative of an environmental parameter; and
a controller configured to receive the signal, to determine a change in sealing status of the at least one seal, and
to operate the controllable valve based on the change in sealing status.
Ortiz pertains to gas turbine cooling systems.  Ortiz teaches:
a controllable valve located within the inlet passage {Figure 3 (74), [0038]};
at least one sensor located within the cavity and configured to provide a signal indicative of an environmental parameter {Ortiz Figure 5 sensor (88) transmits pressure to controller (78), [0040]}; and
a controller configured to receive the signal, to determine a change in sealing status of the at least one seal {[0040] backflow margin not being in desired parameters is indicative of change of sealing status or other malfunction [0041]}, and
to operate the controllable valve based on the change in sealing status {[0038], [0043]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a sensor/control system as taught by Ortiz and applied it to the cavity of Proctor.  One of ordinary skill in the art would be motivated to do so to ensure proper backflow margin and functioning of the system during errors or anomalies {Ortiz [0040]-[0042]}.  The combination of Proctor and Ortiz teaches determining a change in seal status additionally based on the following {Ortiz [0040]-[0041] sensors (82)/(88) can determine if backflow margin is within desired operating parameters; indicative of status of Proctor seals (50)/(56); sensing pressure would determine a change in sealing status}.
Regarding claim 18, the combination of Proctor and Ortiz further teaches comprising a purge path fluidly coupling the cavity and a main flow path through the turbine engine {Proctor Figure 2 (B) and (C), [0034]}.
Regarding claim 19, the combination of Proctor and Ortiz further teaches comprising a counter-rotating section having the first rotor and a second rotor {Proctor Figure 2 (38) and (42) counter-rotate, [0001]}, wherein the first rotor is configured to rotate in a first direction and the second rotor is configured to rotate in a second direction opposite the first direction {Proctor [0001]}.     
Regarding claim 20, the combination of Proctor and Ortiz further teaches a cavity at least partially defined between an outer casing and a rotor within the turbine engine {Figure 2 cavity (46) is defined between casing (36) and outer rotor (38)}.
     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kazakos (U.S Pre-Grant Publication 20200123929) teaches a failure detection method for a cooling supply in a gas turbine engine.  Adibhatla et al. (U.S Pre-Grant Publication 20170254216) teaches a failure detection method for a cooling supply in a gas turbine engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745